Citation Nr: 1108136	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  04-42 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include as secondary to bilateral maxillary sinusitis disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 






INTRODUCTION

The Veteran served on active duty in the United States Navy from October 1970 to October 1974. 

This matter comes to the Board of Veterans' Appeals (Board) from an April 2010 Order by the United States Court of Appeals for Veterans Claims (Court), which endorsed an March 2010 Joint Motion for Remand, vacated a June 2009 Board decision denying entitlement to service connection for obstructed sleep apnea, and remanded the matter for action complying with the joint motion.  

As a matter of background, the matter was initially before the Board on appeal from a February 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in pertinent part, denied the Veteran's claim for entitlement to service connection for obstructed sleep apnea.  The Board denied the claim in June 2009 and the Veteran appealed this denial, giving rise to the Joint Motion and Court Order that have returned the matter to the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, the matter on appeal was remanded by the Court for action in compliance with the instruction in the joint motion.  Based on review of the claims folder, the Board finds that additional development is in order prior to adjudication of the matter. 

The Veteran seeks entitlement to service connection for obstructive sleep apnea.  His sole contention is that his obstructive sleep apnea is secondary to his service-connected bilateral maxillary sinusitis.  

A disability that is proximately due to, the result of, or aggravated by a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists, and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.  

The Board notes that the Court in Allen v. Brown, supra, has stated that the definition of "aggravation" of pre-existing injury or disease for VA purposes is the same one utilized when analyzing a claim of whether a nonservice-connected disorder has been aggravated by a service-connected disability subsequent to service.  Id.   A injury or disease will be considered to have been "aggravated" by a service-connected disability where there is an increase in disorder, unless there is a specific finding that the increase in disorder is due to the natural progress of the disease.  See 38 C.F.R. § 3.306.  

An increase in a disorder or disease is not analogous to a temporary or intermittent flare-up of the injury or disease, unless the underlying condition, as contrasted with symptoms, has permanently worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Accordingly, "a lasting worsening of the condition" is required for an injury or disease to be considered "aggravated" by service connected disability.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).  

In this case, service connection has long been established for bilateral maxillary sinusitis.  See rating decision dated in June 1977.  The evidence of record clearly establishes that the Veteran has obstructive sleep apnea and that he utilizes a continuous positive airway pressure (C- PAP) machine as treatment for this disorder.  See private medical records.  The remaining question before the Board is whether the medical evidence supports, or is at least in equipoise as to, the Veteran's assertion that his sleep apnea has been permanently aggravated by his service-connected bilateral maxillary sinusitis.  See Allen v. Brown, supra.  

The Board finds that a new VA examination to obtain a clear medical opinion would be beneficial in this case.  While the claims file contains four medical opinions that in some form, touch and concern the question of whether the Veteran's sleep apnea is related to his service-connected bilateral maxillary sinusitis, none of these opinions provides a clear and unchallenged opinion that addresses the crux of the matter - whether the Veteran's sleep apnea was caused by or aggravated (permanently worsened) by the service-connected bilateral maxillary sinusitis.  

The first medical opinion of record comes from a June 2002 letter to the Veteran from a private doctor specializing in sleep disorders, Dr.  W. B.  He opined that the Veteran's sinusitis and rhinitis are "as likely as not to contribute to [his] symptoms of headache and obstructive sleep apnea."  With regard to precisely how the sinusitis contributes to problems the Veteran has with apnea, Dr. B. only reported that the Veteran's "sinusitis and rhinitis contribute to difficulties in regard to ongoing treatment and compliance."  The Board notes that Dr. B.'s specific statements indicate that the sinusitis makes it problematic to treat the sleep apnea, but his statements do not indicate that sinusitis has caused a permanent increase in severity in the Veteran's sleep apnea.  Despite this fact, Dr. B. concluded (without supporting rational):  "I believe evidence supports your contention that your sleep apnea is aggravated by your sinusitis and has resulted in complications of headache and epistaxis."  

The second opinion of record is contained in the report of a February 2003 VA examination.  The VA examiner provided the following medical conclusion at the end of his report: "it is therefore as likely as not that the evidence supports that sinusitis is as likely as not aggravating his sleep apnea."  However, earlier in the report, the VA examiner had determined that the primary factors for the Veteran's sleep apnea were his weight and some veloparyngeal narrowing.  The Board finds it problematic that this examiner identified and discussed a number of physical attributes and congenital problems relating to the Veteran's septum and his ability to breathe, but he concluded the Veteran's sleep apnea was likely aggravated by his service-connected sinusitis.  The findings in the February 2003 examination report are inconsistent with the examiner's conclusion, and that conclusion is without a supporting rational. 

The third medical opinion of record comes from the report of an August 2003 VA examination. The August 2003 examiner's concluding impression reads as follows:  

"Obstructive sleep apnea automatically appears to be primarily from decreased airway in the velopharyngeal region.  Sinusitis has no significant role in this area.  Patient has some nasal septal deformity which can contribute to obstructive sleep apnea.  I do not see nasal obstruction from mucosal thickening or congestion; so I doubt that sinusitis has a significant contribution to [the Veteran's] obstructive sleep apnea." 

While the Board gave great weight to this opinion in the June 2009 decision (now vacated), the parties in the Joint Motion for Remand stated that it was not clear from the August 2003 examiner's statements whether sinusitis aggravated the appellant's obstructive sleep apnea.  (See page 6 of the Joint Motion for Remand.)  In essence, the parties stated that the August 2003 VA examiner failed to identify whether the "contribution" from the Veteran's sinusitis on his obstructive sleep apnea caused any permanent worsening, or if it only resulted in a temporary flare-up of his obstructive sleep apnea symptomatology during an episode of sinusitis.  

The last medical opinion of record is contained in a May 2007 one-paragraph letter to the Veteran from a private pulmonary specialist, Dr. Y. M.  Dr. M. simply noted that "in patients who have [the Veteran's] condition sometimes chronic sinusitis might aggravate sleep apnea based on the fact that when you get an episode of chronic sinusitis you are not going to be able to tolerate your CPAP mask that you use, and this in term will aggravate your sleep apnea."  As Dr. M.'s conclusion addresses patients in general, and not the Veteran specifically, and it uses equivocal terms, it carries little, if any, probative value in this matter.  

Again, since none of the medical statements of record provide a clear and unchallenged opinion stating whether the Veteran's sleep apnea was caused by or aggravated (permanently worsened- as opposed to a temporary flare-up of the  obstructive sleep apnea symptoms caused by an episode of sinusitis)by the service-connected bilateral maxillary sinusitis, a new VA examination is in order to obtain a new medical opinion that provides a clear opinion.  In so doing, the examiner should provide a statement that makes sense of the conflicting or confusing medical evidence, and the examiner should provide rationale in support of any opinion rendered.  In this regard, the VA examiner is asked to discuss each of the findings and conclusions in the previous medical opinions and any other pertinent medical nexus evidence.  

Prior to any examination, the RO/AMC should obtain any outstanding records of pertinent VA or private treatment identified by the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran for a VA examination, with the appropriate specialist, to obtain a medical opinion as to whether the Veteran's sleep apnea was caused by or aggravated (permanently worsened) by the service-connected bilateral maxillary sinusitis.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail.  

It is then requested that the VA examiner indicate whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's diagnosed obstructive sleep apnea is caused by or aggravated by his service-connected bilateral maxillary sinusitis.  For purposes of this analysis, aggravation is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process.  In this regard, an increase in the obstructive sleep apnea disorder is not analogous to a temporary or intermittent flare-up of symptoms during an episode of sinusitis, unless the underlying obstructive sleep apnea disorder, as contrasted with symptoms, has been permanently worsened.  The VA examiner should consider and discuss the findings and conclusions contained in the two previous VA examination reports and the medical statements from Dr. B. and Dr. M., as well as, any other pertinent medical nexus evidence of record.   

A full rationale is requested for all opinions expressed by the examiner.  If the examiner is unable to provide a requested opinion, he or she should explain why.

2.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO/AMC should re-adjudicate the claim on appeal in light of all pertinent evidence and legal authority.  If the benefit sought remains denied, the RO/AMC should furnish the Veteran and his representative with a supplemental statement of the case and afford the applicable time period during which the Veteran can respond.  Thereafter, the RO/AMC should return the case to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  The Board will take this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


